DISMISS; and Opinion Filed July 31, 2017.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00100-CR

                     EDWARD DONNELL WILKERSON, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-76845-J

                              MEMORANDUM OPINION
                       Before Justices Fillmore, Whitehill, and Boatright
                                 Opinion by Justice Boatright

       Appellant has filed a motion to withdraw the appeal. Appellant’s counsel has approved

the motion.

       This Court hereby grants the motion to withdraw and orders the appeal dismissed and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).




                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47

170100F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT



EDWARD DONNELL WILKERSON,                         On Appeal from the Criminal District Court
Appellant                                         No. 3, Dallas County, Texas
                                                  Trial Court Cause No. F15-76845-J.
No. 05-17-00100-CR         V.                     Opinion delivered by Justice Boatright.
                                                  Justices Fillmore and Whitehill participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we GRANT appellant’s motion to voluntarily
dismiss his appeal and DISMISS the appeal.


Judgment entered this 31st day of July, 2017.